 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 1 of 20                      PageID #: 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                  MOBILE DIVISION


DONALD HAWKINS, as the Personal           )
Representative of the Estate of LAWRENCE  )
FRED HAWKINS, Deceased,                   )
                                          )
                                          )
V.                                        )                  Case No.: 1:19-cv-00992
                                          )
CITY OF PRICHARD, ALABAMA and             )
JOHNATHAN MURPHY, Individually and in his )
official capacity as a Police Officer,    )                  JURY TRIAL DEMANDED
                                          )
        Defendants.                       )


                                         COMPLAINT

       COMES NOW the Plaintiff, Donald Hawkins, and duly appointed, qualified, and acting as

the Personal Representative of the Estate of Lawrence Fred Hawkins, deceased, by and through

his undersigned counsel, who files his claims against the above named Defendants: City of

Prichard, Alabama (hereinafter may be referred to as “Defendant CITY”) and Johnathan Murphy

(hereinafter may be referred to as “Defendant MURPHY”) and alleges as follows:

                                      I. INTRODUCTION

       1. This is an action brought by the Plaintiff against the Defendant CITY and Defendant

MURPHY for his use of excessive force resulting in the death of Lawrence Fred Hawkins ("Byrd")

under the color of law in violation of his individual rights under the Fourth Amendment of the

United States Constitution and in violation of his civil rights pursuant to 42 U.S.C. § 1983.

   2. On or about November 18, 2017, while on duty with City of Prichard Police Department,
 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 2 of 20                        PageID #: 2



Defendant MURPHY fatally shot unarmed Decedent, Lawrence Hawkins, while he was sitting in

his parked car in front of his home.

   3. The City of Prichard’s customs, policies, practices, acts, and omissions allowed Defendant

Murphy to use excessive force to fatally harm Lawrence Hawkins.

   4. The City has long been on notice that there is a significant risk that Police Officers may

unlawfully use excessive force in dealing with civilians.

   5. Despite being on notice of the potential for unlawful use of excessive force, the City acted

with deliberate indifference to the substantial risk of harm to civilians, including the Decedent.

   6. Plaintiff alleges that the Prichard City Council, vested with all powers of the City and the

determination of all matters of policy and Chief of Police, Walter Knight (“Chief Knight”),

delegated with authority for setting policies, including training of the Prichard Police Officers, had

a duty, but failed to implement and enforce such policies, practices and procedures for the PPD

that respected their constitutional rights to protection and equal treatment under the law.

   7. The duty to manage and train Prichard Police Officers is delegated to Chief Knight by the

Prichard City Council. The Prichard City Council, the City Manager and Chief Knight's failure to

implement the necessary policies and the (de facto) implementation of unconstitutional policies,

deprived Lawrence Hawkins of equal protection and due process under the Fourth Amendment,

and caused him to experience an unwarranted and excruciating physical and mental anguish before

his ultimate death.

   8. For these civil rights violations and other causes of actions discussed herein, Plaintiff seeks

answers and compensation in connection with the fatal police shooting of the Decedent, Lawrence

Hawkins.


                                             II. PARTIES


                                                  2
 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 3 of 20                         PageID #: 3



    9. Plaintiff DONALD HAWKINS is natural person over the age of 21 years residing in

Satsuma, Alabama located in the Southern District of Alabama and was the natural brother of

DECEDENT Lawrence Hawkins. DONALD HAWKINS is the duly appointed, qualified, and acting as

the Personal Representative of the Estate of Lawrence Fred Hawkins and seeks wrongful death

damages under federal and state law.

    10. Defendant JOHNATHAN MURPHY is resident of Mobile County, Alabama located in the

Southern District of Alabama and is a natural person over the age of 21 years. At all times relevant

to this lawsuit, the CITY OF PRICHARD employed Defendant MURPHY as a Police Officer.

Defendant MURPHY may be served with process at the City of Prichard Police Department or

wherever he may be found.

    11. Defendant CITY is a municipality located in Prichard Alabama. Defendant CITY funds

and operates the Prichard Police Department (“PPD”), which, along with the Prichard City

Council, the City Manager and Chief Knight are responsible for the implementation of the PPD's

budget, policies, procedures, practices, and customs, as well as the acts and omissions, challenged

by this suit. The PPD is also responsible for preventive, investigative, and enforcement services

for all citizens of the City of Prichard. All actions that form the basis of this lawsuit were performed

pursuant to policies and procedures, customs and practices of Defendant, CITY. The of City of

Prichard's has the responsibility and duty to promulgate, implement, train and enforce policies and

procedures prohibiting unlawful detentions, arrests, and exercises of excessive and deadly force,

in violation of minimum constitutional and statutory requirements; to properly hire, fire, discipline,

train and supervise police officers and to not hire or retain police officers with a known propensity

for police misconduct. At all relevant times, Defendant CITY is and was a duly organized public

entity, form unknown, existing under the laws of the State of Alabama, situated within the Southern



                                                   3
 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 4 of 20                        PageID #: 4



District of Alabama. Defendant CITY may be served with citation herein by and through its agent

for service of process, City Clerk, 216 East Prichard Avenue, Prichard, Alabama 36610.

                                III. JURISDICTION AND VENUE

   12. The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §§ 1331 and 1343(a)(3) and

(4) to obtain redress for the deprivation of rights guaranteed by the Fourth, Eighth and Fourteenth

Amendments to the Constitution of the United States pursuant to 42 U.S.C. § 1983.

   13. The Plaintiff also invokes the supplemental jurisdiction of this Court pursuant to 28 U.S.C.

§ 1367 for state claims that arise from the same facts and circumstances from which Plaintiff’s

federal claims arose.

   14. Venue is proper in this Court under 28 U.S.C. § 1391(b), in that the events or occurrences

giving rise to Plaintiff’s claims occurred in the Southern District of Alabama, in that all incidents,

acts or omissions about which Plaintiff complains occurred in the County of Mobile, Alabama.

                    IV. FACTS COMMON TO ALL CLAIMS FOR RELIEF

   15. On or about November 18, 2017, LAWRENCE HAWKINS (“Decedent”) was parked

outside of his residence located at 1021 1st Avenue in Prichard, Alabama.

   16. Defendant MURPHY, upon information and belief who had only been employed with the

PPD for approximately eighteen (18) months, attempted to perform an unlawful traffic stop on

DECEDENT while he was parked outside his residence.

   17. Defendant MURPHY made contact with DECEDENT and discharged two (2) rounds of

his firearm at DECEDENT while he was inside his vehicle, including multiple shots to his chest,

causing DECEDENT serious physical injury and eventually killing him.

   18. At the time of the shooting, DECEDENT was unarmed and was not committing a crime.




                                                  4
 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 5 of 20                     PageID #: 5



    19. At the time of the shooting DECEDENT posed no immediate threat of death or serious

physical injury to Defendant MURPHY, or any other person, especially since he was unarmed and

sitting in his parked vehicle outside of his own residence.

    20. Defendant MURPHY did not give DECEDENT a verbal warning that deadly force would

be used prior to shooting DECEDENT multiple times, despite it being feasible to do so and they

did not issue appropriate commands to DECEDENT.

   21. DECEDENT never verbally threatened anyone prior to being fatally shot by Defendant

MURPHY. Further, DECEDENT was not suspected of committing any serious crime, the

Defendant MURPHY did not observe him commit any crime and had no information that

DECEDENT was armed with a weapon, and there was no information that DECEDENT had

physically injured anyone.

    22. Defendant MURPHY shot DECEDENT even though he was not an immediate threat of

death or serious bodily injury to the officers or anyone else and there were other less than lethal

options available. Defendant MURPHY did not show a reverence for human life. Defendant

MURPHY is responsible for every single shot he fired and this was not an immediate defense of

life situation.

    23. On information and belief, Defendant MURPHY had no information that DECEDENT had

committed a felony.

    24. After striking DECEDENT with two (2) rounds, Defendant MURPHY did not provide or

summons timely medical attention for DECEDENT, who had obvious serious injuries.

    25. Defendant CITY is responsible for the hiring, training and supervision of its employees.




                                                 5
 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 6 of 20                     PageID #: 6



   26. As a result of the actions of Defendant CITY and Defendant MURPHY, the DECEDENT,

Lawrence Hawkins, was caused to experience extreme pain and suffering and eventual wrongful

death.

                                    V. CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF

          Unreasonable Search and Seizure—Detention and Arrest (42 U.S.C. § 1983)

                      (By Plaintiff Donald Hawkins against Johnathan Murphy)

   27. Plaintiff repeats and re-alleges each and every allegation in paragraph 1 through 26 of this

Complaint with the same force and effect as if fully set forth herein.

   28. Defendant MURPHY caused DECEDENT to be detained and he attempted to arrest

DECEDENT in violation of his right to be secure in his person against unreasonable searches and

seizures as guaranteed to DECEDENT under the Fourth Amendment to the United States

Constitution and applied to state actors by the Fourteenth Amendment.

   29. As a result of the conduct of Defendant MURPHY, he is liable for DECEDENT’s injuries

because he was an integral participant to the violations of DECEDENT’s rights.

   30. The DECEDENT was detained without reasonable suspicion by Defendant MURPHY and

attempted to arrest DECEDENT without probable cause.

   31. The conduct of Defendant MURPHY was willful, wanton, malicious, and done with

reckless disregard for the rights and safety of DECEDENT and therefore warrants the imposition

of exemplary and punitive damages as to Defendant MURPHY.

   32. Accordingly, Defendant MURPHY is liable to Plaintiff for compensatory and punitive

damages, including wrongful death damages, under 42 U.S.C. § 1983.

   33. Plaintiff also seeks attorney fees under this claim.



                                                 6
 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 7 of 20                        PageID #: 7



                                  SECOND CLAIM FOR RELIEF

             Unreasonable Search and Seizure—Excessive Force (42 U.S.C. § 1983)

                (By Plaintiff Donald Hawkins against Defendants Johnathan Murphy)

   34.         Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through

33 of this Complaint with the same force and effect as if fully set forth herein.

   35.         Plaintiff would show that Defendant MURPHY's actions on the occasion in

question were excessive and wrongful in depriving the Decedent of his constitutional rights, as

alleged more fully below.

   36.         Plaintiff would show that at all times material hereto, Defendant MURPHY had a

duty to avoid the infliction of unjustified bodily injury to the DECEDENT, to protect his bodily

integrity and to not trample on his constitutional rights, including the right to be free from the use

of excessive force.

   37. Plaintiff would show that Defendant MURPHY failed to act as a reasonable officer would

have acted in the same or similar circumstances.          That is, Defendant MURPHY, without

justification and the need to do so, fatally shot the DECENDENT.


   38. Defendant MURPHY’s unjustified shooting deprived DECEDENT of his right to be secure

against unreasonable searches and seizures as guaranteed to DECEDENT under the Fourth

Amendment to the United States Constitution and applied to state actors by the Fourteenth

Amendment.

   39. Defendant MURPHY's conduct violated a clearly established constitutional right—the

right to be free from excessive force—that was established well before Defendant MURPHY

fatally shot the DECEDENT.




                                                  7
 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 8 of 20                      PageID #: 8



   40. The unreasonable use of force by Defendant MURPHY deprived the DECEDENT of his

right to be secure in his person against unreasonable searches and seizures as guaranteed to

DECEDENT under the Fourth Amendment to the United States Constitution and applied to state

actors by the Fourteenth Amendment.

   41. As a result, DECEDENT suffered extreme mental and physical pain and suffering, loss of

services, loss of wages, loss of enjoyment of life and eventually suffered a loss of life. Plaintiff

has suffered and continues to suffer from severe emotional distress and mental anguish.

   42. As a result of the conduct of Defendant MURPHY, he is liable for DECEDENT’s injuries

because he was an integral participant in the excessive force.

   43. The use of deadly force was excessive because this was not an immediate defense of life

situation, Defendant MURPHY did not give a verbal warning that deadly force would be used

despite it being feasible to do so, there were no commands given and there were other reasonable

options available other than shooting and killing DECEDENT.

   44. This use of deadly force was excessive and unreasonable under the circumstances,

especially since DECEDENT was unarmed and he was sitting in his parked car outside of his own

residence. Defendant MURPHY also fired two (2) rounds of his handgun striking DECEDENT.

Defendant’s actions thus deprived DECEDENT of his right to be free from unreasonable searches

and seizures under the Fourth Amendment and applied to state actors by the Fourteenth

Amendment.

   45. The conduct of Defendant MURPHY was willful, wanton, malicious, and done with

reckless disregard for the rights and safety of DECEDENT and therefore warrants the imposition

of exemplary and punitive damages as to Defendant MURPHY.




                                                 8
 Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 9 of 20                      PageID #: 9



   46. Plaintiff brings this claim as the personal representative of the DECEDENT and seeks

wrongful death damages for the violation of DECEDENT’s rights.

   47. Plaintiff also seeks attorney fees under this claim.

                                   THIRD CLAIM FOR RELIEF

                            Substantive Due Process (42 U.S.C. § 1983)

                (By Plaintiff Donald Hawkins against Defendants Johnathan Murphy)

   48. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through 47 of this

Complaint with the same force and effect as if fully set forth herein.

   49. Plaintiff Donald Hawkins had a cognizable interest under the Due Process Clause of the

Fourteenth Amendment of the United States Constitution to be free from state actions that deprive

him of life, liberty, or property in such a manner as to shock the conscience, including but not

limited to, unwarranted state interference in Plaintiff’s familial relationship with his brother,

DECEDENT.

   50. As a result of the excessive force by Defendant MURPHY, DECEDENT died. Plaintiff

was thereby deprived of his constitutional right of familial relationship with DECEDENT.

   51. Defendant MURPHY, acting under color of state law, thus violated the Fourteenth

Amendment rights of Plaintiff to be free from unwarranted interference with his familial

relationship with DECEDENT.

   52. The aforementioned actions of Defendant MURPHY, along with other undiscovered

conduct, shock the conscience, in that they acted with deliberate indifference to the constitutional

rights of DECEDENT and Plaintiff with purpose to harm unrelated to any legitimate law

enforcement objective.




                                                 9
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 10 of 20                     PageID #: 10



    53. Defendant MURPHY, acting under color of state law, thus violated the Fourteenth

Amendment rights of DECEDENT and Plaintiff.

    54. As a direct and proximate cause of the acts of Defendant MURPHY, Plaintiff has suffered

and continues to suffer from severe emotional distress and mental anguish.

    55. As a result of the conduct of Defendant MURPHY, he is liable for DECEDENT’S fatal

injuries because he was an integral participant in the denial of due process.

    56. The conduct of Defendant MURPHY was willful, wanton, malicious, and done with

reckless disregard for the rights and safety of DECEDENT and Plaintiff and therefore warrants the

imposition of exemplary and punitive damages as to Defendant MURPHY.

    57. Plaintiff brings this claim individually and seeks wrongful death damages for the violation

of Plaintiff’s rights.

    58. Plaintiff also seeks attorney’s fees under this claim.



                                  FOURTH CLAIM FOR RELIEF

          Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)

                         (By Plaintiff Donald Hawkins against Defendant City)

    59. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1-58 of this

Complaint with the same force and effect as if fully set forth herein.

    60. Defendant CITY is liable for all damages suffered by the Plaintiff pursuant to Monell v.

Dep’t of Soc. Servs., 436 U.S. 658 (1978) and 42 U.S.C. § 1983, based on an official policy or

custom of the Prichard Police Department of which the policymakers, including the Prichard City

Council, the City Manager and Chief Knight all had actual or constructive knowledge that such

policies and customs were a moving force behind the constitutional violations alleged herein



                                                 10
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 11 of 20                      PageID #: 11



   61. On and for some time prior to November 18, 2017 (and continuing to the present date)

Defendant CITY, deprived Plaintiff and DECEDENT of the rights and liberties secured to them

by the Fourth and Fourteenth Amendments to the United States Constitution, in that said

defendants and their supervising and managerial employees, agents, and representatives, acting

with gross negligence and with reckless and deliberate indifference to the rights and liberties of

the public in general, and of Plaintiff’s and DECEDENT, and of persons in their class, situation

and comparable position in particular, knowingly maintained, enforced and applied an official

recognized custom, policy, and practice of:

       (a) Employing and retaining as police officers and other personnel, including Defendant

       MURPHY, at all times material herein knew or reasonably should have known had

       dangerous propensities for abusing their authority and for mistreating citizens by failing to

       follow written CITY Police Department policies;

       (b) Of inadequately supervising, training, controlling, assigning, and disciplining CITY

       Police Officers, and other personnel, who Defendant CITY knew or in the exercise of

       reasonable care should have known had the aforementioned propensities and character

       traits;

       (c) By failing to adequately train officers, including Defendant MURPHY, and failing to

       institute appropriate policies, regarding the use of excessive force, including deadly force

       and de-escalation techniques;

       (d) By having and maintaining an unconstitutional policy, custom, and practice of using

       excessive force, including deadly force, which also is demonstrated by inadequate training

       regarding these subjects. The policies, customs, and practices of Defendant CITY were

       done with a deliberate indifference to individuals’ safety and rights; and



                                                11
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 12 of 20                     PageID #: 12



        (e) Of totally inadequately training CITY Police Officer, Defendant MURPHY, with

        respect to shooting unarmed individuals, including, but not limited to, individuals sitting

        in their parked vehicle outside of their own home.

    62. By reason of the aforementioned policies and practices of Defendant CITY, DECEDENT

was fatally injured and subjected to pain and suffering and lost his life.

    63. Defendant CITY, together with various other officials, whether named or unnamed, had

either actual or constructive knowledge of the deficient policies, practices and customs alleged in

the paragraphs above. Despite having knowledge as stated above, these defendants condoned,

tolerated and through actions and inactions thereby ratified such policies. Said defendants also

acted with deliberate indifference to the foreseeable effects and consequences of these policies

with respect to the constitutional rights of DECEDENT, Plaintiff, and other individuals similarly

situated.

    64. By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and other

wrongful acts, Defendant CITY, acted with an intentional, reckless, and callous disregard for the

life of DECEDENT, and DECEDENT’s constitutional rights. Defendant CITY’s actions were

willful, wanton, oppressive, malicious, fraudulent, and extremely offensive and unconscionable to

any person of normal sensibilities.

    65. Furthermore, the policies, practices, and customs implemented and maintained and still

tolerated by Defendant CITY, were affirmatively linked to and were a significantly influential

force behind the injuries of DECEDENT.

    66. By reason of the aforementioned acts and omissions of Defendant CITY, Plaintiff was

caused to incur medical expenses, funeral and related burial expenses.




                                                 12
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 13 of 20                      PageID #: 13



   67. By reason of the aforementioned acts and omissions of Defendant CITY, Plaintiff has

suffered and continues to suffer from severe emotional distress and mental anguish.

   68. Accordingly, Defendant CITY is liable to Plaintiff for compensatory damages under 42

U.S.C. § 1983.

   69. Plaintiff seeks wrongful death damages under this claim.

   70. Plaintiff also seeks attorney fees under this claim.

                                    FIFTH CLAIM FOR RELIEF

                      Municipal Liability—Failure to Train (42 U.S.C. § 1983)

                        (By Plaintiff Donald Hawkins against Defendant City)

   71. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through 70 of this

Complaint with the same force and effect as if fully set forth herein.

   72. While acting under the color of state law and within the course and scope of their

employment as police officers for the CITY police department, Defendant MURPHY’S shooting

of DECEDENT, who was unarmed, deprived DECEDENT of his rights and liberties secured to

him by the Fourth and Fourteenth Amendments, including his right to be free from unreasonable

search and seizure.

   73. The training policies of the defendant CITY police department were not adequate to train

its police officers, including but not limited to Defendant MURPHY, with regards to using deadly

force. As a result, CITY police officer Defendant MURPHY is not able to handle the usual and

recurring situations with which he must deal, including making contact with unarmed individuals

sitting in their parked vehicles outside their own home. These inadequate training policies existed

prior to the date of this incident and continue to this day.




                                                  13
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 14 of 20                         PageID #: 14



    74. The Defendant CITY police department was deliberately indifferent to the known or

obvious consequences of its failure to train its police officer Defendant MURPHY adequately with

regards to using deadly force. This inadequate training includes failing to teach officers to give a

verbal warning when feasible prior to using deadly force, to give commands when feasible prior

to using deadly force, to take cover when the officers believe an individual is armed, to announce

themselves as police and to use less than lethal options, prior to resorting to the use of deadly force.

    75. Defendant CITY was aware that failure to implement some sort of training with regards to

their officers’ use of deadly force and dealing with unarmed suspects would result in continuing

to have numerous unreasonable officer involved shootings of unarmed individuals annually.

    76. The failure of the Defendant CITY police department to provide adequate training with

regards using deadly force, caused the deprivation of the Plaintiff DECEDENT’s rights by

Defendant MURPHY. In other words, the Defendant’s failure to train is so closely related to the

deprivation of the Plaintiff DECEDENT’s rights as to be the moving force that caused the ultimate

injury.

    77. By failing to provide adequate training to CITY’s police officers, including Defendant

MURPHY, acted with an intentional, reckless, and callous disregard for the life of DECEDENT,

and DECEDENT’s constitutional rights. Defendant CITY’s actions were willful, wanton,

oppressive, malicious, fraudulent, and extremely offensive and unconscionable to any person of

normal sensibilities.

    78. By reason of the aforementioned acts and omissions of Defendant CITY, Plaintiff was

caused to incur medical expenses, incur funeral and related burial expenses.

    79. By reason of the aforementioned acts and omissions of Defendant CITY, Plaintiff has

suffered and continues to suffer from severe emotional distress and mental anguish



                                                  14
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 15 of 20                      PageID #: 15



   80. Accordingly, Defendant CITY is liable to Plaintiff for compensatory damages under 42

U.S.C. § 1983.

   81. Plaintiff seeks wrongful death damages under this claim.

   82. Plaintiff also seeks attorney fees under this claim.

                                 SIXTH CLAIM FOR RELIEF

                                          Assault and Battery

                                          (Wrongful Death)

               (By Plaintiff Donald Hawkins against defendants MURPHY and CITY)

   83. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through 82 of this

Complaint with the same force and effect as if fully set forth herein.

   84. Defendant MURPHY, while working as a police officer for the CITY Police Department,

and acting within the course and scope of his duties, intentionally shot DECEDENT multiple

times, including shots to his chest. Further, DECEDENT was unarmed at the time of the shooting

and Defendant MURPHY did not give any verbal warning or commands prior to shooting

DECEDENT. The use of deadly force was also unreasonable because there were clearly less than

lethal options available.

   85. As a result of the actions of Defendant MURPHY, DECEDENT suffered severe mental

and physical pain and suffering, loss of enjoyment of life and ultimately died from his injuries.

Defendant MURPHY had no legal justification for using force against DECEDENT and said

Defendant’s use of force while carrying out his officer duties was an unreasonable use of force,

especially since DECEDENT was unarmed when he was fatally shot without verbal warning.




                                                 15
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 16 of 20                        PageID #: 16



    86. As a direct and proximate result of Defendant’s conduct as alleged above, Plaintiff

 suffered extreme and severe mental anguish, pain and suffering. Plaintiff is also claiming funeral

 and burial expenses.

    87. Defendant CITY is vicariously liable for the wrongful acts of Defendant MURPHY for the

 injuries caused by its employees within the scope of the employment if the employee’s act would

 subject him or her to liability.

    88. The conduct of Defendant MURPHY was malicious, wanton, oppressive, and

 accomplished with a conscious disregard for the rights of DECEDENT, entitling Plaintiff,

 individually and as personal representative to DECEDENT, to an award of exemplary and

 punitive damages.

    89. Plaintiff brings this claim both individually and as the personal representative of the estate

of DECEDENT, seeking wrongful death damages.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully demands the

following relief against JOHNATHAN MURPHY, and CITY OF PRICHARD, jointly and

severally, pursuant to the Alabama Wrongful Death Statute, Code of Alabama, §6-5-410:

        a)      punitive damages in an amount to be determined by a jury that will punish the
                wrongdoer and deter future similar wrongs;

        b)      interest and court cost, and

        c)      other further relief as the Court may deem just and proper.


                                    SEVENTH CLAIM FOR RELIEF

                                      Negligence (Wrongful Death)

               (By Plaintiff Donald Hawkins against Defendant MURPHY and CITY)

    90. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through 89 of this

Complaint with the same force and effect as if fully set forth herein.

                                                 16
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 17 of 20                       PageID #: 17



    91. The actions and inactions of the Defendants were negligent, including but not limited to:

        (a) the failure to properly and adequately train employees, including Defendant MURPHY,

         with regards to the use of force, including deadly force;

        (b) the failure to properly and adequately assess the need to detain, arrest, and use force,

        including deadly force against DECEDENT;

        (c) the negligent tactics and handling of the situation with DECEDENT, including pre-

        shooting negligence;

        (d) the negligent detention, arrest, and use of force, including deadly force, against

        DECEDENT;

        (e) the failure to provide and or summons prompt medical care to DECEDENT;

        (f) shooting an unarmed individual;

        (g) failure to train on the use of excessive force and de-escalation techniques;

        (h) the failure to give a verbal warning or any kind of command prior to shooting; and

        (i) the failure to properly train and supervise employees, both professional and non-

        professional, including Defendant MURPHY.

    92. As a direct and proximate result of defendants’ conduct as alleged above, and other

undiscovered negligent conduct, DECEDENT was caused to suffer severe pain and suffering and

ultimately died.

    93. Defendant CITY is vicariously liable for the wrongful acts of Defendant MURPHY for the

injuries caused by its employees within the scope of the employment if the employee’s act would

subject him or her to liability.

    94. Plaintiff brings this claim as the personal representative of the estate of DECEDENT,

seeking wrongful death damages.



                                                 17
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 18 of 20                      PageID #: 18



       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully demands the

following relief against JOHNATHAN MURPHY, and CITY OF PRICHARD, jointly and

severally, pursuant to the Alabama Wrongful Death Statute, Code of Alabama, §6-5-410:


       a)      punitive damages in an amount to be determined by a jury that will punish the
               wrongdoer and deter future similar wrongs;

       b)      interest and court cost, and

       c)      other further relief as the Court may deem just and proper.


                                EIGHTH CLAIM FOR RELIEF
                                              Tort of Outrage

       95.     Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through

94 of this Complaint with the same force and effect as if fully set forth herein.

       96.     Defendants intentionally or recklessly caused Plaintiff’s DECEDENT to suffer

fatal injuries and such other injuries and damages as alleged above.

       97.     The actions of MURPHY were so outrageous and extreme in degree as to go

beyond all bounds of decency, are atrocious, and utterly intolerable in a civilized society.

       98.     The fatal injury MURPHY inflicted upon Plaintiff’s DECEDENT was so severe

that no reasonable person could be expected to endure it.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully demands the

following relief against JOHNATHAN MURPHY, and CITY OF PRICHARD, jointly and

severally:


       a)      punitive damages in an amount to be determined by a jury that will punish the
               wrongdoer and deter future similar wrongs;

       b)      interest and court cost, and


                                                  18
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 19 of 20                        PageID #: 19



          c)     other further relief as the Court may deem just and proper.


                                 COSTS AND ATTORNEY FEES

          99.    Plaintiff incorporates by reference paragraphs 1 through 98 as if fully set forth

herein. Plaintiff is entitled to an award of attorney fees and costs under 42 U.S.C. § 1988(b). As

such, Plaintiff requests the Court to award costs and attorney fees incurred in Plaintiff's prosecution

of this litigation.

                                   CONDITIONS PRECEDENT

          100.   Plaintiff reserves his rights to plead and prove the damages to which he is entitled

to at the time of trial. All conditions to Plaintiff's recovery have been performed or have occurred.

                                           TRIAL BY JURY

          101.   Plaintiff has paid a jury fee and demand trial by jury.

          WHEREFORE PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein; that upon final trial hereof Plaintiff respectfully prays judgment as

follows as to all counts/claims:


          A. An order entering judgment for him against Defendants on each of his claims for

relief;

          B. An award for compensatory damages against all Defendants, jointly and severally, for

their violation of Plaintiff DECEDENT’S constitutionally protected rights, the amount to be

determined at trial;

          C. An award to Plaintiff of punitive damages against MURPHY on the basis of his

conscious, criminal wrongdoing and/or callous indifference to Plaintiff’s DECEDENT’S

constitutional rights and welfare, the amount to be determined at trial;

                                                  19
Case 1:19-cv-00992-KD-M Document 1 Filed 11/14/19 Page 20 of 20                       PageID #: 20



        D. An award to Plaintiff of the costs of this action, including reasonable attorneys’

fees;

        E. Preclusion of Defendant MURPHY from ever serving in the capacity of police officer;

and

        F. Such other and further relief as may be just and proper.


                                              Respectfully submitted,


                                              /s/ Rodney F. Barganier
                                              RODNEY F. BARGANIER
                                              ASB NUMBER: BAR125
                                              Attorney for the Plaintiff, Donald Hawkins for the
                                              Estate of Lawrence Hawkins
                                              BARGANIER LAW GROUP, LLC
                                              2730 Ensley Avenue
                                              Birmingham, Alabama 35218
                                              (205) 776-1776 – tel
                                              (205) 278-8557 – fax
                                              rfb@barganierlaw.net

                                              PRO HAC VICE PENDING


                                      By:    /s/ Daryl K. Washington
                                              DARYL K. WASHINGTON
                                              State Bar No. 24013714
                                              WASHINGTON LAW FIRM, P.C.
                                              325 N. St. Paul St., Suite 3950
                                              Dallas, Texas 75201
                                              214 880-4883
                                              214-751-6685 - fax
                                              dwashington@dwashlawfirm.com

                                              Attorneys for Plaintiff, Donald Hawkins as the
                                              Personal Representative for the Estate of Lawrence
                                              Hawkins




                                                 20
